Exhibit 10.1

 



Amendment 1

To Statement of Work No. 1

 

This Amendment 1 (this “Amendment”) is effective as of December 12, 2019 (the
“Effective Date”) and amends that certain Statement of Work No. 1 (the “SOW”)
under the Master Services Agreement dated July 5, 2019 (the “MSA”) by and
between Adial Pharmaceuticals, Inc., a Delaware corporation with business
addresses at 1001 Research Park Blvd., Suite 100, Charlottesville, Virginia
22911 (“Adial”), and Psychological Education Publishing Company LLC, a Texas
limited liability company, with a business address of 1221 Brickell Avenue,
Suite 948, Miami, FL33131 (“Contractor”). Capitalized words not defined in this
Amendment shall have the meaning defined in the SOW.

 

WHEREAS, Adial and Contractor have commenced the engagement under the SOW, which
had estimated total fees to be paid to Contractor of $313,843, and Adial has
paid Contractor $39,064 under the SOW for services rendered to date, leaving as
estimated balance of $274,779 estimated to be paid under the SOW;

 

WHEREAS, Contractor has offered Adial a 20% discount on the remaining services
to be provided under the SOW and to fix the price of any remaining services
under the SOW to be a total of $219,823 for all services required for the use of
BBCET in support of the Trial (as contemplated in the SOW) in return for advance
payment of the $219,823 and forfeiture of the right to pay a portion of
remaining amounts due under the SOW with Adial stock; and

 

WHEREAS, Bankole A. Johnson, a Florida resident and officer of Contractor,
(“Johnson”) is a signatory to and beneficiary of the SOW, and Adial requires and
Johnson agrees, that Johnson will pledge all of his holdings in Adial, including
shares of Adial or options or warrants to purchase shares of Adial owned or
controlled by him, (his “Holdings”) as security for the performance of PEPCO
under the SOW and also enter an agreement not to sell or otherwise hypothecate
his Holdings for a period of twenty-one months from the date hereof, subject to
the terms of the Lock-Up Agreement (as defined below).

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby agreed, Adial, Contractor and Johnson agree as follows:

 

1.For the payment of $219,823 by Adial to Contractor no later than December 13,
2019, Contractor will provide all of the services contemplated by the SOW so
that BBCET will support the Trial with the goal of the Trial serving as a Phase
3 trial (as that term is defined by the U.S. Food and Drug Administration; a
“Phase 3”).

 

2.The Payment with Company Stock section of the SOW is void after the Effective
Date.

 

3.As security of performance by PEPCO and as consideration for advance payment
by Adial to PEPCO, for which Johnson is an indirect beneficiary, Johnson agrees
to the following:

 

a.Johnson hereby (i) grants Adial a security interest in and lien against his
Holdings as security for the performance of PECPO under the SOW; and (ii) agrees
to enter (1) the Guaranty as attached hereto as Exhibit 1, and (2) the Pledge
and Security Agreement attached hereto as Exhibit 2, which shall provide for the
terms of such security interest.

 



Amendment 1 to SOW 1
Adial/PEPCO 

Page 1 of 5

 



 

b.Johnson hereby (i) agrees that will not sell or otherwise hypothecate his
Holdings for a period of 21 months from the date hereof; and (ii) agrees to
enter the Lock-Up Agreement attached hereto as Exhibit 3, which shall provide
for the terms of such lock-up.

 

4.The first words under the Compliance with European Law & Regulations and Audit
section of the SOW that read, “The Services will be in conducted…” are replaced
with, “The services will be conducted in…”

 

5.This Amendment is effective as of the Effective Date and does not affect
activities or payments prior to the Effective Date.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the day and year first above written:

 



 

For Adial   For Contractor           By: /s/ William B. Stilley   By: /s/
Bankole A. Johnson Name: William B. Stilley   Name: Bankole A. Johnson Title:
CEO   Title: President

 



/s/ Bankole A. Johnson   Dr. Bankole A. Johnson  



 



Amendment 1 to SOW 1
Adial/PEPCO 

Page 2 of 5

 

 

Exhibit 1

Guaranty

 

(Attached)

 

Amendment 1 to SOW 1
Adial/PEPCO 

Page 3 of 5

 

 

Exhibit 2

Pledge and Security Agreement

 

(Attached)

 

Amendment 1 to SOW 1
Adial/PEPCO 

Page 4 of 5

 

 

Exhibit 3

Lock-Up Agreement

 

(Attached)

 

 

 



Amendment 1 to SOW 1 Page 5 of 5 Adial/PEPCO  









 



